DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 5, as well as the cancellation of claims 4 & 6 – 7. Claims 9 – 18 were previously withdrawn. Claims 1 – 3, 5, & 8 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 5, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0108948 A1), as evidenced by Jang et al. (US 2009/0047579 A1), in view of Oyama et al. (US 2004/0160728 A1), Gadkaree et al. (US 2015/0062778 A1), and Chang et al. (US 2012/0202033 A1).
With regard to claim 1, Chai et al. teach an electrode composed of active material, such as activated carbon (paragraph [0080] – [0081]). Alkali metals, such as sodium and potassium, are incorporated into graphitic material (paragraphs [0079] – [0080] & [0100]), such as activated carbon nano sheets (paragraph [0064]). The sheets have an electrical conductivity of at least 10 S/cm (0.01 S/cm) (paragraphs [0105]), 
The activated carbon of graphene (one atomic layer of graphite) taught by Chai et al. would inherently have an X-ray diffraction peak value at an angle in the range of 23° to 26°, as evidenced by Fig. 2 shown below and paragraph [0050] of Jang et al. (US 2009/0047579 A1).

    PNG
    media_image1.png
    553
    595
    media_image1.png
    Greyscale

MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Furthermore, in example 5, Chai et al. taught meso-carbon particles of about 16 µm (“micro-sized powder”) (paragraph [0139]). Applicant’s activated particle (carbon 
Chai et al. do not teach distribution value of (active carbon) particles with the particle size of 5 µm to 12 µm is 50% or more.
Oyama et al. teach carbon particle size distribution such that at least 50% of the activated carbon particles are in the range of about 5 µm to about 10 µm (Fig. 7A, Example 2, shown below). Overall, Example 2 is the best example provided by Oyama et al. for both high density and high strength.

    PNG
    media_image2.png
    450
    464
    media_image2.png
    Greyscale


Chai et al. fail to teach the micropore size or the micropore volume.
Gadkaree et al. teach electrodes comprising activated carbon, wherein the activated carbon incorporated into the positive electrode may have a pore size of less than 1 nm and a pore volume of >0.3 to 0.5 cm3/g (paragraph [0048]). The activated carbon incorporated into the negative electrode may have a pore size of less than 1 nm and a pore volume of 0.2 – 3 cm3/g (paragraph [0049]). The pore size is optimized for ion sizes. Loss of capacitance can be minimized by tuning the activated carbon pore size to the size of the ion that interacts with the electrode (paragraph [0045]).
Therefore, based on the teachings of Gadkaree, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the capacitance of the activated carbon in the electrode taught by Chai et al. by adjusting the parameters of the activated carbon such that the pore size is less than 1 nm and the pore volume is in the range of 0.2 – 0.5 cm3/g. 
Chai et al. do not teach the amount of alkali metal in the activated carbon.
Chang et al. teach activated carbon (paragraphs [0087] – [0088]) comprising embodiment of carbon material comprises less than 50 ppm sodium, more preferably less than 10 ppm or less than 1 ppm. Additionally, the activated carbon may comprise less than 7 ppm rubidium and less than 4 ppm cesium (paragraphs [0026] – [0027]).  
Therefore, based on the teachings of Chang et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to form an activated carbon structure comprising 50 ppm or less of alkali metals impurities to improve electrode performance at higher temperatures for longer periods of time at higher temperatures.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With regard to claims 2 – 3, Chai et al. teach the activated/treated carbon is subjected to repeated rinsing/washing to remove excess chemical (paragraph [0081]). Claims 2 – 3 define the product by how the product was made. Thus, claims 2 – 3 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having an alkali content of 50 ppm or less, as discussed above for claim 1.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 5, Gadkaree et al. teach electrodes comprising activated carbon having a preferred surface area of 300 – 2500 m2/g, more preferably less than 1500 m2/g, for higher capacitance (paragraphs [0023] & [0031]). 
Therefore, based on the teachings of Gadkaree, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the capacitance of the activated carbon in the electrode taught by Chai et al. by adjusting the parameters of the activated carbon such that the surface area is in the range of 300 – 2500 m2/g.
With regard to claim 8, as discussed above for claim 1, the alkali metal is sodium (Na) and potassium (K).

Response to Arguments
Applicant argues, “Chang discusses an average particle size for activated carbon at paragraphs. However, Chang does not discuss a range of particle sizes. Further, Chang is silent with respect to a distribution value for a given particle size in any context. It therefore follows that Chang cannot discuss a specific distribution value for a 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Chang et al. teach an average particle size in the range of 1 - 100 µm, more preferably 1 – 50 µm, and more preferably 4 – 7 µm (paragraphs [0200], [0350], & [0359]). This does not preclude the 50% or more of the particles in the range of 5 – 12 µm, as required by Applicant’s claimed distribution range. Therefore, the teachings of Chang et al. meet this claim limitation.
However, Applicant’s amendment of claim 1 incorporates the subject matter of previous claim 7. However, claim 7 had not been previously rejected over Chang et al. & Uehara et al. Therefore, the rejection of Chang et al. & Uehara et al. has been withdrawn at this time.

Applicant’s arguments do not address the previous rejections made over Chai et al., in view of Chang et al., and further in view of Gadkaree et al., and evidenced by Jang et al. on pages of 6 – 10 of the non-final action dated October 5, 2021. In light of Applicant’s amendment of claim 1 for a distribution value of activated carbon particle sizes, the previous rejection has been amended in view of Oyama et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781